1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6    BANK OF NEW YORK MELLON AS                         Case No. 2:17-cv-00372-MMD-PAL
     TRUSTEE           FOR         THE
7    CERTIFICATEHOLDERS OF CWALT,
     INC., ALTERNATIVE LOAN TRUST 2005-                                ORDER
8    17,    MORTGAGE     PASS-THROUGH
     CERTIFICATES, SERIES 2005-17 F/KA
9    BANK OF NEW YORK,
10                                       Plaintiff,
            v.
11
     MARYLAND PEBBLE AT SILVERADO
12   HOMEOWNERS ASSOCIATION; et al.,
13                                   Defendants.
14                 AND ALL RELATED CASES
15          The Court previously granted Defendant Las Vegas Equity Group’s (“LVEG”)

16   former attorney Aaron Dean’s motion to adjudicate his attorney’s lien. (ECF No. 75 at 6-

17   10 (granting ECF No. 57).) Specifically, the Court granted Dean’s request for a retaining

18   lien on his LVEG file of $12,941.83 for his services to LVEG, plus finance fees. (Id. at 10.)

19   Dean has now indicated to the Court he would like to reduce his retaining lien to judgment,

20   in line with the Court’s prior order, by filing a proposed order to that effect. (ECF No. 83.)

21   While the Court declines to issue Dean’s proposed order exactly as submitted to the

22   Court, the Court agrees with Dean he is entitled to reduce his lien to judgment, as the

23   Court granted his request for the lien in its prior order. (ECF No. 75 at 10.)

24          The Clerk of Court is therefore directed to enter judgment in Aaron Dean’s favor

25   regarding his retaining lien on his LVEG file in an amount of $12,941.83, which will bear

26

27

28
1    interest from the date of the lien, September 10, 2018, at the contractual rate of one and

2    one-half percent (1½%) per month, compounded monthly, until the judgment is satisfied.

3          DATED THIS 10th day of May 2019.

4

5
                                                     MIRANDA M. DU
6                                                    UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 2
